Citation Nr: 0731919	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  07-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 11, 1998 Board of Veterans' Appeals' (Board) decision 
which denied a rating in excess of 10 percent for a left knee 
disorder.  





ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran had active military service from February 1977 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the veteran alleging CUE in a Board 
decision dated in March 1998.

In written correspondence received in September 2007, the 
veteran indicated that he has no power of attorney and is 
currently representing himself.


FINDINGS OF FACT

1.  In December 2006 the veteran filed a motion to revise a 
Board decision of March 11, 1998 which denied entitlement to 
a rating in excess of 10 percent disabling for a left knee 
disability.  

2.  Prior to the promulgation of a decision, the Board 
received notification from the veteran, requesting withdrawal 
of motion to revise the Board decision of March 1998.  


CONCLUSION OF LAW

The criteria for withdrawal of a Motion to Revise a Board 
Decision by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 11, 1998, the Board denied a rating in excess of 10 
percent disabling for a service-connected left knee disorder.  
This is the most recent Board adjudication.  A prior Board 
decision from March 1980 which denied a compensable rating 
for the left knee disorder is of record, but is not the 
subject of the CUE motion.

The veteran submitted a statement dated December 31, 2006 
alleging CUE under 38 U.S.C.A. §§ 5109A and 7111.  The 
veteran made reference to his left knee disability having 
been awarded a 100 percent disability rating for a period in 
1984 and thereafter being paid 10 percent disabling which he 
believed was a legal CUE.  Thus this statement is found to 
allege that the March 1998 Board decision which denied a 
rating greater than 10 percent disabling was in error.  In a 
letter dated February 2, 2007, the Board notified the veteran 
that on January 3, 2007, it received a request for revision 
of the Board's March 11, 1998 decision on the basis of CUE 
and notified him of the time limits involved in responding to 
the letter.  

Under 38 U.S.C.A. § 7111, a request for revision of a 
decision by the Board based on CUE can be submitted to the 
Board at any time after that decision is made.  A motion to 
revise a Board decision may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.1404(f) (2006).  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§20.1404(f) (2006).

In a statement signed on May 31, 2007, the veteran wrote "I 
am withdrawing CUE claim 5109A-7111 dated 12/31/06.  RE: 
014DS2/183 DOVA BVA Feb 2, 2007 registered letter."  As 
such, he has withdrawn this motion to revise the Board's 
March 1998 decision and hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the motion and it is dismissed.




ORDER

The motion for reversal or revision of the March 11, 1998 
decision which denied a rating in excess of 10 percent for a 
left knee disorder is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


